DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on November 1, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied.
The reason for the above decision is that this prisoner’s arrest record dates back to 1959. It appears that he has been dealt with quite leniently in the past but in view of his extensive record the Board is of the opinion that his sentence should not be reduced. He will be eligible for parole in August of 1968.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Sid G. Stewart.